                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

WILLIAM MABIE, #35831-044,                       )
                                                 )
                       Plaintiff,                )
                                                 )
       vs.                                       )       Case No. 18-cv-2218-JPG
                                                 )
UNKNOWN PARTY,                                   )
UNITED STATES PUBLIC HEALTH,                     )
DR. BAGG, PHYSICIAN ASSISTANTS,                  )
HEALTH SERVICES DIRECTOR,                        )
PHARMACIST, LT. BROOKS,                          )
LT. BLAIR, C/O WISE, and                         )
COUNSELOR BURGESS,                               )
                                                 )
                       Defendants.               )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff William Mabie filed a self-styled “Motion for Immediate Injunctive Relief –

Medical Necessity” that was opened as a new case on December 27, 2018. (Docs. 1 and 2). He

complained that staff at the United States Penitentiary located in Marion, Illinois, confiscated his

glaucoma medication and caused him to suffer progressive and permanent vision loss. (Doc. 2).

The Court immediately scheduled a hearing to address Plaintiff’s motion. (Doc. 8). At the hearing

which took place on January 3, 2019, Plaintiff admitted that he was receiving his medication, and

the Court was convinced that the Federal Bureau of Prisons (“BOP”) would continue to provide

him with prescription refills. (Doc. 9). Accordingly, Plaintiff’s request for immediate injunctive

relief was denied. (Id.).

       Before proceeding any further with the action, Plaintiff was required to prepay the filing

fee or file an application for leave to proceed in forma pauperis (“IFP Motion”). Soon after his

case was opened on December 27, 2018, the Court specifically ordered Plaintiff to either pay the


                                                 1
$400.00 filing fee or file an IFP Motion within thirty (30) days (i.e., by January 28, 2019). (Doc.

3). Along with the Order, Plaintiff was provided with a blank IFP Motion. (Doc. 3-1). He was

warned that failure to pay the fee or file an IFP Motion by the deadline would result in dismissal

of this case without prejudice for failure to prosecute the action. (Doc. 4) (citing FED. R. CIV. P.

41(b); Sperow v. Melvin, 153 F.3d 780, 781 (7th Cir. 1998)). Plaintiff was also advised of his

obligation to update his address within seven (7) days of any address change by filing a Notice of

Change of Address with the Court. He was warned that failure to do so could also result in

dismissal of the case. (Doc. 4).

          The deadline for filing an IFP Motion or paying the full filing fee has passed. Plaintiff has

not responded to the Court’s Order (Doc. 4), and he has not requested an extension of the deadline

to do so. Further, he has not updated his address. The BOP’s website1 now lists his location as

the United States Penitentiary located in Thomson, Illinois. Plaintiff has clearly failed to comply

with the Court’s Order dated December 27, 2018. (Doc. 4).

          Based on the foregoing, this action is DISMISSED without prejudice for failure to

prosecute the action and for failure to comply with an Order of this Court. FED. R. CIV. P. 41(b).

See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d

466 (7th Cir. 1994). This dismissal shall NOT count as one of the three “strikes” allotted to

Plaintiff under 28 U.S.C. § 1915(g). Plaintiff’s obligation to pay the filing fee for this action was

incurred at the time the action was filed, so the filing fee of $400.00 remains due and payable. See

28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

          The Clerk’s Office is DIRECTED to close this case; a separate order shall be entered to

deduct payment of the filing fee from Plaintiff’s account.



1
    See https://www.bop.gov/inmateloc/ (last visited on Feb. 27, 2019).

                                                      2
IT IS SO ORDERED.

DATED: February 27, 2019

                               s/J. Phil Gilbert
                               J. PHIL GILBERT
                               United States District Judge




                           3
